Case 5:18-cr-00258-EJD Document 806-9 Filed 05/27/21 Page 1 of 4




    Exhibit 41
                Case 5:18-cr-00258-EJD Document 806-9 Filed 05/27/21 Page 2 of 4



SEC FINES THERANOS FOUNDER HOLMES FOR
MASSIVE FRAUD'
Levi Sumagaysay; bayareanewsgroupcom, lsumagaysay . East Bay Times ; Walnut Creek, Calif. [Walnut
Creek, Calif]15 Mar 2018: A.1.

  ProQuest document link




FULL TEXT
Theranos founder Elizabeth Holmes, whose black turtlenecks and rapid ascent to paper billionaire in Silicon Valley
once prompted comparisons with Steve Jobs, was stripped Wednesday of control of her company and slapped
with a $500,000 fine for "massive fraud."
The Securities and Exchange Commission accused Holmes and Ramesh "Sunny" Balwani, Theranos' former
president, of orchestrating a $700 million, yearslong fraud, and said they have agreed to resolve the charges
against them.
Holmes was ordered to relinquish 18.9 million shares, which should ensure she will not profit from her ownership
of the Newark-based company until $750 million is returned to investors and shareholders, according to the SEC's
news release.
Theranos noted that the settlement did not include any admission or denial of guilt by Holmes or the company.
Holmes, 34, founded the blood-testing startup as a 19-year-old Stanford University dropout, attracting big names to
the company and its board. Its members once included former U.S. secretaries of state George Shultz and Henry
Kissinger, former secretary of defense William Perry, current Secretary of Defense James Mattis and former
Bechtel Group chairman Riley Bechtel.
Founded in 2003, Theranos reached a valuation of $9 billion before the Wall Street Journal in 2015 first revealed
evidence that the company's blood tests were not as effective as executives had claimed. The initial promise
touted by Holmes and others was that a pinprick's worth of blood would be enough for multiple blood tests. But
the Journal alleged that Theranos was using its own technology on just a fraction of the blood tests it offered at
Walgreens, which later sued over its $140 million investment. Theranos subsequently settled that case and has
reached agreements with other investors.
According to the SEC charges, "At all times Holmes, Balwani, and Theranos were aware that, in its clinical
laboratory, Theranos' proprietary analyzer performed only approximately 12 tests of the over 200 tests on
Theranos' published patient testing menu."
Holmes, once a media darling praised for being the youngest self-made billionaire, has had a long tumble from
grace. The allegations and subsequent federal investigations into the company prompted a stunning move by
Forbes in June 2016: It slashed its estimate of Holmes' net worth from $4.5 billion the prior year to zero.
A month later, Holmes was banned by federal health regulators from operating a blood-testing lab for two years.
Now, under the SEC settlement, she is forbidden from serving as an officer or director of a public company for the
next decade.
Balwani, 52, who left Theranos in May 2016, still faces civil securities-fraud charges that the SEC said will be heard
in federal district court in the Northern District of California.
Theranos, founded in Palo Alto in 2003 but now based in Newark, appeared eager to move on from the debacle.
"The company is pleased to be bringing this matter to a close and looks forward to advancing its technology," a
Theranos spokeswoman said in an email Wednesday.


                          PDF GENERATED BY PROQUEST.COM                                                       Page 1 of 3
                Case 5:18-cr-00258-EJD Document 806-9 Filed 05/27/21 Page 3 of 4

But the SEC offered a warning with Wednesday's announcement.
"The Theranos story is an important lesson for Silicon Valley," Jina Choi, director of the SEC's San Francisco
Regional Office, said in a statement. "Innovators who seek to revolutionize and disrupt an industry must tell
investors the truth about what their technology can do today, not just what they hope it might do someday."
Holmes' family friend and famed investor Tim Draper, along with media mogul Rupert Murdoch, were among
Theranos' backers. Draper, who continued to defend Holmes as recently as last year and said there was a
conspiracy against her, did not return this news organization's request for comment.
Shultz's grandson, who worked at Theranos for less than a year, became a whistleblower and a source for the
Journal's reporting about problems with the company's technology.
There were other skeptics from the beginning, including Phyllis Gardner, a professor of medicine at Stanford
University, one of the experts Holmes used to run ideas by. Gardner recalled Wednesday that Holmes came to her
with a couple of different proposals because of Gardner's expertise in drug delivery.
"When I told her it wouldn't work, she didn't blink an eye," Gardner said. "It rolled off her back. Hubris is the word I've
always thought about her."
Gardner who said she sent Holmes to other colleagues in Silicon Valley, some of whom she described as
"enamored" said she was not surprised by the charges.
"When you look at (prescribing certain drugs), the margin of safety is narrow," Gardner said. "It's very dangerous to
give out results that are not accurate."
In October 2016, Holmes said the company had closed its clinical labs and wellness centers, affecting 340
employees in California, Arizona and Pennsylvania. Last year, the company laid off 155 more people, leaving about
220 workers, according to various reports.
Theranos has refocused its attention on its original product, the miniLab. On the company's website, it is being
marketed as a microwave-sized device capable of running diagnostic testing "outside of a traditional lab setting." It
has not been approved by the Food and Drug Administration.
Contact Levi Sumagaysay at 408-859-5293.
Credit: By Levi Sumagaysay, lsumagaysay@ bayareanewsgroup.com
Illustration
Caption: PHOTO: Elizabeth Holmes


DETAILS

 Subject:                       Blood tests; Fraud

 Location:                      Silicon Valley-California United States--US Arizona Pennsylvania California San
                                Francisco California Palo Alto California

 People:                        Kissinger, Henry A Murdoch, Rupert Mattis, James Jobs, Steve Holmes, Elizabeth

 Company / organization:        Name: Stanford University; NAICS: 611310; Name: Securities &Exchange
                                Commission; NAICS: 926150; Name: Walgreen Co; NAICS: 446110; Name: Theranos
                                Inc; NAICS: 339113; Name: Food &Drug Administration--FDA; NAICS: 922190; Name:
                                Wall Street Journal; NAICS: 511110

 Publication title:             East Bay Times; Walnut Creek, Calif.

 First page:                    A.1




                           PDF GENERATED BY PROQUEST.COM                                                       Page 2 of 3
                 Case 5:18-cr-00258-EJD Document 806-9 Filed 05/27/21 Page 4 of 4

 Publication year:               2018

 Publication date:               Mar 15, 2018

 Section:                        News

 Publisher:                      Bay Area News Group

 Place of publication:           Walnut Creek, Calif.

 Country of publication:         United States, Walnut Creek, Calif.

 Publication subject:            General Interest Periodicals--United States

 ISSN:                           24730351

 Source type:                    Newspapers

 Language of publication:        English

 Document type:                  News

 ProQuest document ID:           2076286975

 Document URL:                   https://www.proquest.com/newspapers/sec-fines-theranos-founder-holmes-
                                 massive-fraud/docview/2076286975/se-2?accountid=30868

 Copyright:                      Copyright Bay Area News Group Mar 15, 2018

 Last updated:                   2018-07-26

 Database:                       ProQuest Central




Database copyright  2021 ProQuest LLC. All rights reserved.

Terms and Conditions        Contact ProQuest




                            PDF GENERATED BY PROQUEST.COM                                            Page 3 of 3
